Citation Nr: 0533431	
Decision Date: 12/12/05    Archive Date: 12/30/05	

DOCKET NO.  03-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans' 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from October 1969 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran currently has Type II diabetes mellitus and he 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975.  


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's grant of the benefit sought herein, 
no prejudice can result to the veteran under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West 2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).  

The record reflects that the veteran did serve in Vietnam 
during the above stated period.  There is no affirmative 
evidence to indicate that he was not exposed to Agent Orange.  
Therefore, he is presumed to have been exposed to Agent 
Orange during his service in Vietnam.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and Type II diabetes 
mellitus subsequently becomes manifest, service connection 
may be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  

It is not asserted that the veteran had Type II diabetes 
mellitus during his active service.  It is asserted that he 
developed diabetes mellitus, Type II, in 1981, and that 
service connection should be granted on a presumptive basis.  

The record is clear that the veteran currently has diabetes 
mellitus.  The only question is whether he has Type I or Type 
II diabetes mellitus.  

There are both private and VA treatment records reflecting 
care provided to the veteran for his diabetes mellitus.  The 
private health care records reflect, initially, in 
August 2000, that the health care provider believed that it 
was likely Type I diabetes.  In September 2000 the health 
care provider indicated that it was uncertain whether the 
veteran had Type I or Type II diabetes mellitus.  
Subsequently, the health care provider indicated that he was 
following the veteran for Type I diabetes mellitus.  

An October 2002 VA treatment record indicates that it was 
known that the veteran was applying for service connection 
for diabetes mellitus as a result of Agent Orange exposure.  
The record indicates that given the veteran's age, at the 
time of diagnosis, he was likely a Type II diabetic with 
insulin required.  It was further noted that it was unusual 
for a Type I diabetic not being diagnosed until 33 years of 
age.  

A November 2002 VA treatment record indicates that the 
assessment was diabetes mellitus and check of C Peptide would 
be accomplished in an attempt to determine if the veteran had 
Type I or Type II diabetes mellitus.  

A December 2002 VA treatment record reflects the opinion that 
the laboratory reports from the private health care providers 
had been reviewed.  It was noted that the private health care 
provider felt the veteran had Type I diabetes, and the 
private health care provider was an endocrinologist.  It was 
further observed that the veteran's C Peptide was low which 
was seen in Type I.  The diagnosis was Type I diabetes 
mellitus.  

A January 2003 VA treatment record indicates that the veteran 
had a history of Type II diabetes mellitus for 20 years.  

An October 2003 VA record indicates that it was difficult to 
define the type of diabetes the veteran had given his long 
history.  However, with his "Abs being negative" the 
diagnosis was Type II diabetes mellitus.  

An October 2003 VA opinion reflects that the provider was the 
professor and director of the division of endocrinology at 
the VA facility where he was located.  It indicates that he 
had reviewed the veteran's history and the veteran fell in 
that category in which there were features suggesting that he 
had Type I diabetes, including low C-Peptide with no clear 
evidence of insulin resistance with doses of insulin that are 
modest and more in line with Type I than Type II.  His GAD 
antibodies were also undetectable like would occur in Type 
II.  However, after a few years Type I also became negative 
so this information would be relevant only if positive, but 
not if negative.  The physician indicated that he believed 
that the veteran had been identified as Type II because the 
antibodies were not detectable, but this information was 
meaningless at this time.  It was further observed that the 
initial behavior of the veteran's diabetes suggested a Type 
II, but Type I could also behave like that.  Unfortunately 
most Type II after a period of time will require insulin once 
the pancreas islets undergo beta cell apoptosis, so a low C-
Peptide after 20 years also did not mean much.  The physician 
concluded that although there was nothing definitive the 
preponderance of the evidence pointed to Type I diabetes 
mellitus.  

The veteran has submitted statements and he and his spouse 
have testified at a personal hearing.  He has indicated that 
the private physician, referred to above who provided care 
during the 2000 to 2002 timeframe, initially indicated that 
he did not know if the veteran had Type I or Type II 
diabetes, as is confirmed in the treatment records.  The 
veteran indicated that the physician had been able to get his 
insurance to pay for a insulin pump.  After the physician had 
accomplished this he did not want to change the diagnosis to 
Type II because then he would have to further justify the 
insulin pump to the insurance company.  

A review of the above evidence indicates that there is 
evidence which supports the conclusion that the veteran has 
Type I diabetes mellitus and there is evidence which supports 
the conclusion that the veteran has Type II diabetes 
mellitus.  The document which provides the greatest analysis 
is the October 2003 opinion by the VA professor and director 
of the division of endocrinology.  Although this document 
concludes that a preponderance of the evidence points to Type 
I, it acknowledges that there is nothing definitive.  
Further, in reviewing the analysis provided in that document 
the primary support for concluding that the veteran has Type 
I is indicated to be a low C-Peptide and no clear evidence of 
insulin resistance.  While the physician indicated that 
having negative GAD antibodies was meaningless after the 
length of time the veteran had the diabetes, he also 
indicated that a low C-Peptide after 20 years also did not 
mean much.  The physician further acknowledged that the 
initial behavior of the diabetes mellitus suggested Type II.  
The Board notes that this physician was a cosigner of the 
January 2003 VA treatment record which indicated that the 
veteran had a history of Type II diabetes mellitus for 20 
years.  

Based on the above review and analysis the Board concludes 
that there is evidence of equal weight which would support 
either conclusion that the veteran has Type I or Type II 
diabetes mellitus.  Therefore, the Board concludes that since 
the evidence is in equipoise all doubt should be resolved in 
the veteran's behalf.  Accordingly, the record supports the 
conclusion that the veteran currently has Type II diabetes 
mellitus and service connection is warranted on a presumptive 
basis based upon the veteran's presumed exposure to Agent 
Orange during his active service in Vietnam.  


ORDER

Service connection for Type II diabetes mellitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


